 

 

   

 

 

Case 1:18-cr-10450-MLW Document 692 Filed 08/16/21 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA

Vv. Cr. No. 18-10450-MLW

ERICK LOPEZ FLORES,

HENRI SALVADOR GUTIERREZ,

“ELISEO VAQUERANO CANAS,

- JONATHAN TERCERO YANES,

MARLOS REYES, and

DJAVIER DUGGINS,
‘Defendants.

ORDER
WOLF, D.J. August 16, 2021

It is hereby ORDERED that:

1. Defendants Jonathan Tercero Yanes, Henri Salvador
Gutierrez, Eliseo Vaquerano Canas, and Erick Lopez Flores's
Joint Motion to Continue Sentencing Hearings and Associated
Deadlines (Dkt. No. 675) is ALLOWED.

2. A sentencing hearing for defendants Jonathan Tercero
Yanes, Henri Salvador Gutierrez, Eliseo Vaquerano Canas, Erick
Lopez Flores, Marlos Reyes, and Djavier Duggins shall begin on
December 15, 2021, at 10:00 a.m., and continue day to day until
concluded.

3. The parties’ shall, by December Il, 2021, file
sentencing memoranda and anything else they request that the
court consider. The memoranda shall identify any factual

disputes that may require testimony, identify the potential
 

he

E
z
£
&.
7
=
y
x

 

 

Z
Sl

.
‘
2.
t
te
ye:
5

3

¥
:
¥

Ge
ae
>

a
er,
2°
e
.
-
4

a

AA (ALN Bide eB SS TNE 8 pre NO,
ye Tt
: .

a

Case 1:18-cr-10450-MLW Document 692 Filed 08/16/21 Page 2 of 2

witnesses, and estimate how much time will be necessary for each
witness's testimony.
4. A conference concerning sentencing shall be held on

December 7, 2021, at 2:00 p.m.

5. The parties shall comply with the attached Procedural

‘Order re: Sentencing Hearing (Dkt. No. 685).

6. Defendant Henri Salvador Gutierrez's Motion for

Transcripts at Government Expense (Dkt. No. 683) is ALLOWED.

CD) ede. . ,

UNITED STATES DISTRICT DGE
